The Disciplinary Review Board having filed with the Court its decision in DRB 18-124 and DRB 18-196, recommending on the records certified to the Board pursuant to Rule 1:20-4(f)(default by respondent) that Peter J. Cresci of Bayonne, who was admitted to the bar of this State in 1992, and who has been temporarily suspended from the practice of law since November 17, 2016, be disbarred for violating RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate with client), RPC 1.5(c) (on conclusion of a contingent fee matter, failure to provide the client with a written statement of the outcome, showing also any remittance to the client and its method of determination), RPC 1.15(a) (failure to safeguard funds of a third person and commingling of funds), RPC 1.15(b) (failure to make a prompt disposition of funds in which a client or third person has an interest), RPC 1.15(d) (failure to comply with the recordkeeping requirements of Rule 1:20-16), RPC 5.5(a)(1) (practicing law while suspended), RPC 8.1(a) (false statement of material fact to a disciplinary authority) RPC 8.1(b) (failure to cooperate with disciplinary authorities), RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer's honesty, trustworthiness or fitness as a lawyer in other respects), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985) (knowing misappropriation of client and/or escrow funds);
And Peter J. Cresci having been ordered to show cause why he should not be disbarred or otherwise disciplined;
**211And good cause appearing;
It is ORDERED that Peter J. Cresci be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that Peter J. Cresci be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by Peter J. Cresci pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed November 17, 2016, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that Peter J. Cresci comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.